          Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JOSHUA P. OLGA, SR.,

                                       Petitioner,

               v.                                                    CASE NO. 19-3264-SAC

SHANNON MYERS,

                                       Respondent.



                                MEMORANDUM AND ORDER


       The case comes before the Court on petitioner Joshua P. Olga’s petition for writ of habeas

corpus under 28 U.S.C. § 2254. Petitioner, a prisoner incarcerated in a Kansas correctional facility,

proceeds pro se. On April 16, 2020, this Court directed Respondent to file a Pre-Answer Response

(“PAR”) addressing the issue of timeliness. Respondent filed the PAR on July 24, 2020 (ECF No.

11). Under the Court’s order, Petitioner had 30 days to file a reply to the PAR. Petitioner has not

filed a reply or otherwise responded to the PAR.

Background

       On August 2, 2004, Petitioner was convicted of one count of rape and one count of

aggravated criminal sodomy. (Case No. 04-CR-440, Dist. Ct. of Sedgwick Cnty., Kan.). He was

sentenced on September 30, 2004. He appealed, and the Kansas Court of Appeals affirmed his

convictions and sentence on July 21, 2006. State v. Olga, 138 P.3d 417 (Table), 2006 WL 2043003

(Kan. App. 2006). The Kansas Supreme Court denied review on December 19, 2006. Petitioner

then filed a motion to correct an illegal sentence in the trial court on January 24, 2007, which was

                                                 1
            Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 2 of 9




denied, with the Court of Appeals summarily affirming the denial on December 4, 2007, and the

Kansas Supreme Court denying review on May 28, 2008. On June 30, 2008, Petitioner filed a

post-conviction motion under K.S.A. 60-1507 in the District Court of Sedgwick County. (Case

No. 08-CV-2555). His 60-1507 action was dismissed by the trial court as untimely. Mr. Olga

appealed, and the Kansas Court of Appeals affirmed the dismissal on April 15, 2010. Olga v.

State, 228 P.3d 441 (Table), 2010 WL 1610408 (Kan. App. 2010). The Kansas Supreme Court

denied review on August 3, 2010. Petitioner filed a second action under K.S.A. 60-1507 on May

27, 2014. (Case No. 14-CV-1530). The Kansas Court of Appeals affirmed the trial court’s denial

of the motion on March 3, 2017. Olga v. State, 390 P.3d 128 (Table), 2017 WL 840296 (Kan.

App. 2017). The Kansas Supreme Court granted review and remanded to the Court of Appeals for

reconsideration in light of new case law. The Court of Appeals again affirmed the trial court’s

decision.    Olga v. State, 437 P.3d 1029 (Table), 2019 WL 1412454 (Kan. App. 2019). The

Supreme Court denied review on December 6, 2019. Petitioner filed this action on December 24,

2019.

Analysis

        The statute of limitations for filing a habeas corpus petition under § 2254 is set forth in the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) as follows:

               A 1-year period of limitation shall apply to an application for a writ of
        habeas corpus by a person in custody pursuant to the judgment of a State court.
28 U.S.C. § 2244(d)(1).

        The “limitation period shall run from” the “latest of” four dates:

               (A) the date on which the judgment became final by the conclusion of direct
        review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by
        State action in violation of the Constitution or laws of the United States is removed,
        if the applicant was prevented from filing by such State action;

                                                  2
          Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 3 of 9




              (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized by the
       Supreme Court and made retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.

         28 U.S.C. § 2244(d)(1).

       The statute further provides for tolling of the statute of limitations during the pendency of

any “properly filed application for State post-conviction or other collateral review with respect to

the pertinent judgment or claim.” 28 U.S.C. § 2244(d)(2). However, where a State post-conviction

petition is rejected by the State court as untimely, it is not “properly filed” and does not toll the

statute of limitations. Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005); Artuz v. Bennett, 531 U.S.

4, 11 (2000).

       The allegations contained in Mr. Olga’s petition do not support the use of any date later

than the date Petitioner’s sentence became final for calculating the limitation period. Petitioner’s

sentence became final on March 19, 2007, with the expiration of the time for seeking a writ of

certiorari from the United States Supreme Court. See U.S. Sup. Ct. Rule 13. The one-year

limitation period for filing a § 2254 petition began to run on March 20, 2007.

       The limitation period was tolled under § 2244(d)(2) from March 20, 2007 until May 28,

2008 while Petitioner’s motion to correct an illegal sentence was pending. It was not tolled when

Petitioner filed his first K.S.A. 60-1507 motion because the state courts found that motion was

untimely, making it not a “properly filed application for State post-conviction or other collateral

review” under § 2244(d)(2).




                                                 3
          Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 4 of 9




       The one-year statute of limitations for filing a § 2254 petition expired in June of 2009,

more than ten years before Petitioner filed this action. Petitioner’s § 2254 petition is untimely and

is subject to dismissal.

       Under very limited circumstances, the limitation period may be equitably tolled. See

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Equitable tolling is available only “when

an inmate diligently pursues his claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Id. “Extraordinary circumstances that could

warrant equitable tolling include ‘when an adversary’s conduct—or other uncontrollable

circumstances—prevents a prisoner from timely filing.’” Levering v. Dowling, 721 F. App'x 783,

787–88 (10th Cir. 2018) (quoting Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000)). Such

equitable tolling, however, is “a rare remedy to be applied in unusual circumstances.” Al-Yousif v.

Trani, 779 F.3d 1173, 1179 (10th Cir. 2015) (quoting Yang v. Archuleta, 525 F.3d 925, 929 (10th

Cir. 2008)).

       While Petitioner did not file a reply to the PAR, he did argue in his petition that he is

entitled to equitable tolling. He asserts he experienced three extraordinary circumstances that

should justify his failure to file in a timely manner. First, he claims his trial counsel was so

constitutionally unprofessional . . . that no reasonable juror would have found Mr. Olga guilty.”

ECF No. 1, at 40. Petitioner does not explain how this circumstance caused him to miss the

deadline for filing this federal habeas corpus action.

       Second, Petitioner alleges he did not have adequate access to the law library at Lansing

Correctional Center and received bad advice from the library supervisor. He states he was limited

to using the law library every other day for an hour and was not allowed to check out law books.

Further, he alleges 21 inmates at a time were in the library trying to use three computers and three



                                                  4
           Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 5 of 9




typewriters. Lack of access to a law library does not generally provide a basis for equitable tolling.

See Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998) (refusing to toll limitation period where

petitioner claimed facility lacked all relevant statutes and case law and procedure to request

specific materials was inadequate); Gibson, 232 F.3d at 808 (“a claim of insufficient access to

relevant law . . . is not enough to support equitable tolling”); Levering, 721 F. App’x at 788 (limited

time in the law library is not extraordinary circumstance justifying equitable tolling); Weibley v.

Kaiser, 50 F. App’x 399, 403 (10th Cir. 2002) (“allegations regarding insufficient library access,

standing alone, do not warrant equitable tolling”).

        Mr. Olga claims the library supervisor told him he could not file his K.S.A. 60-1507 action

until his motion to correct an illegal sentence was resolved. Ignorance of the law and reliance on

bad advice does not justify equitable tolling. Marsh, 223 F.3d at 1220-21 (ignorance of the law,

reliance on assistance from others, and attorney error are not extraordinary circumstances

justifying equitable tolling). That said, even if Petitioner’s first 60-1507 motion was not dismissed

as untimely and legal tolling did apply, Mr. Olga’s petition here would still be untimely. The

limitation period would have been tolled until August 3, 2010 and expired in July of 2011.

        Last, Petitioner states he was “abandoned” by the attorney he hired to file his second 60-

1507 motion. Petitioner alleges he paid the attorney $5,000 then the attorney stopped responding

to Petitioner’s phone calls or letters. He further alleges he provided the attorney with legal

materials, which were returned only after “considerable” delay. However, Petitioner does not

explain how this circumstance caused his failure to timely file this federal habeas petition.

        None of the circumstances Petitioner describes are extraordinary such that equitable tolling

is justified.




                                                  5
          Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 6 of 9




       Mr. Olga’s final argument is that the limitation period should be waived to prevent manifest

injustice because he is actually innocent. “[A] credible showing of actual innocence may allow a

prisoner to pursue his constitutional claims . . . on the merits notwithstanding the existence of a

procedural bar to relief.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To make a credible

showing of actual innocence, the prisoner must come forward with “new reliable evidence—

whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). “Without

any new evidence of innocence, even the existence of a concededly meritorious constitutional

violation is not in itself sufficient to establish a miscarriage of justice that would allow a habeas

court to reach the merits of a barred claim.” Id. at 316. “To invoke the miscarriage of justice

exception to AEDPA's statute of limitations, . . . a petitioner ‘must show that it is more likely than

not that no reasonable juror would have convicted him in the light of the new evidence.’”

McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at 327).

       Petitioner argues his attorney did not call three “key witnesses” who would have

“supported Mr. Olga’s theory of defense that ‘another dude did it [ ].’” ECF No. 1, at 35. He

attaches an affidavit from one of the witnesses, Cecil Henry, who states that in January of 2003,

he observed Mr. Olga’s children sitting on either side of Olga’s father, and his father “appeared”

to have his hands “between the children’s legs.” ECF No. 1-1, at 34. The affidavit was signed in

2014. Petitioner alleges Bill Parker would have also testified “to the fact of catching the children’s

grandfather molesting the kids.” ECF No. 1, at 9. He states Susan Middleton, his sister, would

have testified that their father molested her. Id. This is neither new evidence nor is it evidence

that Petitioner himself is innocent of sexually assaulting his children.




                                                  6
         Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 7 of 9




       Petitioner further argues his attorney would not subpoena the victims’ foster mother or

their original counselor, who would have “contradicted the children’s testimony at trial which

would have put doubt in the Juror’s mind that maybe the children were lying.” Id. at 35. Even

accepting Mr. Olga’s description of these witnesses’ possible testimony and his speculation

regarding the effect of such testimony, raising a doubt as to the victims’ truthfulness is far from

“show[ing] that it is more likely than not that no reasonable juror would have convicted him in the

light of the new evidence.” Schlup, 513 U.S. at 327. A juror reasonably could have believed the

children in spite of this testimony. See Brewington v. Miller, 443 F. App'x 364, 368 (10th Cir.

2011) (finding a juror reasonably could have discounted the credibility of a potential witness and

given no weight to her claim that petitioner was innocent).

       Petitioner also claims his attorney did not investigate any of the State’s witnesses or

potential defense witnesses, and she refused to call certain character witnesses. ECF No. 1, at 35.

Petitioner attaches affidavits from two of these potential character witnesses. See Affidavit of

Huong Nguyen, ECF No. 1-1, at 27-29; Affidavit of Dinh Dinh, ECF No. 1-1, at 30-32. Both

affidavits were signed in 2014, and neither provides any “new reliable evidence” of Petitioner’s

actual innocence. Schlup, 513 U.S. at 324. Both affidavits merely express the affiants’ opinions

as to Mr. Olga’s character and care of his children.

       Last, Petitioner argues his attorney “barred Mr. Olga from testifying of why he killed his

father,” which would have supported his defense that someone else abused his children. Petitioner

asserts he killed his father because he caught his father molesting one of his children. As the

Kansas Court of Appeals stated when considering the same arguments Mr. Olga makes here,

“[e]ven if we assume this to be true, the fact that the grandfather may have also inappropriately




                                                 7
          Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 8 of 9




touched the children does not show that Olga was innocent.” Olga v. Kansas, 437 P.3d 1029 (Kan.

App. 2019), review denied (Dec. 6, 2019).

       Because Petitioner’s arguments fail to provide any evidence affirmatively demonstrating

his innocence, he has not met his burden to invoke the miscarriage of justice exception to AEDPA's

statute of limitations. See Parks v. Cline, 786 F. App'x 759, 763 (10th Cir. 2019); Wilson v.

Dowling, 702 F. App'x 724, 726 (10th Cir. 2017).

Conclusion

       The Court finds Petitioner exceeded the limitation period for filing this action and has

failed to establish the extraordinary circumstances necessary to support equitable tolling or a

colorable claim of actual innocence necessary to waive the statute of limitations.

Certificate of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or

deny a certificate of appealability (“COA”) upon entering a final adverse order. A COA may issue

only if the petitioner made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner's underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The failure to satisfy either prong requires the denial of a COA. Id. at 485. The Court

finds nothing in the present record that suggests its ruling is debatable or an incorrect application

of the law and therefore declines to issue a certificate of appealability.




                                                  8
         Case 5:19-cv-03264-SAC Document 13 Filed 09/17/20 Page 9 of 9




       IT IS THEREFORE ORDERED that this petition seeking relief under 28 U.S.C. § 2254

is dismissed as time-barred.

       IT IS SO ORDERED.

       DATED: This 17th day of September, 2020, at Topeka, Kansas.



                                         s/_Sam A. Crow_____
                                         SAM A. CROW
                                         U.S. Senior District Judge




                                            9
